                                            Case 3:20-cv-03077-EMC Document 68 Filed 01/28/21 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       GOLDEN GATE WAY, LLC,                            Case No. 20-cv-03077-EMC (AGT)
                                                         Plaintiff,
                                   8
                                                                                            ORDER DENYING REQUEST FOR
                                                   v.                                       EMERGENCY DISCOVERY
                                   9
                                                                                            CONFERENCE
                                  10       ENERCON SERVICES, INC., et al.,
                                                         Defendants.
                                  11

                                  12            Yesterday, defendant ERM-West Inc. emailed the undersigned’s deputy clerk to request an
Northern District of California
 United States District Court




                                  13   emergency discovery conference. ERM explained that at noon, yesterday, the deadline passed for

                                  14   a nonparty, Robert Clark-Riddell, to respond to a subpoena to produce documents. ERM insisted

                                  15   that this missed deadline precipitated an emergency, because the company needs the documents in

                                  16   question before next Wednesday, when it is scheduled to depose Clark-Riddell. ERM also

                                  17   underscored that the deposition must take place before the parties’ February 17, 2021, mediation.

                                  18            Clark-Riddell objected to ERM’s subpoena a week ago, on January 20, 2021.1 “Having

                                  19   objected, [he] [i]s not obligated to produce the subpoenaed documents, or even to search for them,

                                  20   until [ERM] obtain[s] an order directing compliance.” Pennwalt Corp. v. Durand-Wayland, Inc.,

                                  21   708 F.2d 492, 494 (9th Cir. 1983); see also Fed. R. Civ. P. 45(d)(2)(B)(ii). To obtain such an

                                  22   order, ERM cannot informally appeal to the Court. The company must file a motion to compel.

                                  23   See Fed. R. Civ. P. 45(d)(2)(B)(i).

                                  24            ERM can’t avoid this rule by claiming that there isn’t enough time to brief a motion to

                                  25   compel before next week’s deposition. Rule 45 doesn’t include an exigency exception. Nor

                                  26   should one be implied. The rule protects nonparties, who reasonably rely on it in deciding how

                                  27

                                  28   1
                                           With yesterday’s email, ERM provided copies of the subpoena and Clark-Riddell’s objections.
                                          Case 3:20-cv-03077-EMC Document 68 Filed 01/28/21 Page 2 of 2




                                   1   and when to respond to subpoenas. That reliance interest must be protected by the courts. See

                                   2   Dart Indus. Co. v. Westwood Chem. Co., 649 F.2d 646, 649 (9th Cir. 1980) (“While discovery is a

                                   3   valuable right and should not be unnecessarily restricted, the ‘necessary’ restriction may be

                                   4   broader when a nonparty is the target of discovery.”) (citation omitted).

                                   5             The emergency, to the extent it is characterized as that, also appears to be one of ERM’s

                                   6   own making. Clark-Riddell signed his objections a week ago. If he also served them then, ERM

                                   7   could have moved to compel compliance with the subpoena last week. The parties also have had

                                   8   since last August to conduct discovery before the scheduled mediation. See August 27, 2020

                                   9   Minute Order, ECF No. 45 (setting the parameters for pre-mediation discovery). With the

                                  10   mediation now close at hand, ERM may be under added pressure to gather relevant information.

                                  11   But that pressure appears to have been self-induced and doesn’t justify appealing to the Court for

                                  12   emergency relief.
Northern District of California
 United States District Court




                                  13             If Clark-Riddell stands by his objections, ERM will need to file a motion to compel. So

                                  14   that the dispute can be resolved before the scheduled mediation, the Court will consider a request

                                  15   for an expedited briefing schedule. But ERM’s request for an emergency discovery conference is

                                  16   denied.

                                  17             IT IS SO ORDERED.

                                  18   Dated: January 28, 2021

                                  19

                                  20
                                                                                                     ALEX G. TSE
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                          2
